DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an interposer, a method, or system comprising, among other things, wherein the second optic defines an evanescent region between the second side and second optic, wherein the second portion of the light path defines an evanescent region between the second edge and the second optic, or wherein the second portion of the light path defines an evanescent region between the second optic and a surface of a bulk material, respectively.
One of the closest relevant prior arts of record, Jenkins et al. (U.S. PG Pub. # 2005/0089262 A1), teaches direct optical connections (waveguide portions of 60a, 60b or 60c) between optics (64) but fails to teach or suggest an evanescent region as claimed. 
Another of the closest relevant prior arts of record, Gothoskar (U.S. PG Pub. # 2004/0258347 A1), teaches an evanescent region (248) connecting two waveguides (250) but fails to teach or suggest the claimed two optics. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

 


Conclusion
Although not relied upon in the reasons for allowance the following two prior art references are in the same field of endeavor.
Kopp et al. (U.S. Patent # 9,151,893 B2), teaches two optic (61 and 6) connected by three portions of a light path (51 – 53) but fails to teach an evanescent region as claimed.

Jenkins et al. (U.S. Patent # 5,917,596), teaches multiple optics (824, 826, 828, 830, 832, 834) connected by optical paths (fig. 14) but fails to teach an evanescent region as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD H SMITH/Primary Examiner, Art Unit 2874